DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a microbeamformer” in Claim 5; and
“a multiplanar reformatter” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, in microbeamformer will be interpreted as described on pg. 5, lines 13-34, i.e. “[T]he transducer array 12 is coupled to a microbeamformer 14 in the probe which controls transmission and reception of signals by the array elements. Microbeamformers are probe integrated circuits capable of transmit beam steering and at least partial beamforming of the signals received by groups or "patches" of transducer elements as described in US Pats. 5,997,479 (Savord et al.), 6,013,032 (Savord), 6,623,432 (Powers et al.) and 8,177,718 (Savord)” which under broadest reasonable interpretation is any structure capable of partial beam steering; and “multiplanar reformatter” will be interpreted as described on pg. 7, lines 11-16, i.e. under the broadest reasonable interpretation is merely an image signal extractor and formatter for formatting for a desired display format.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, with regards to Claim 1, the instant specification does not describe a “a scan compounding memory… adapted to compound image data…” in any meaningful way for one of ordinary skill in the art to reproduce the invention. In ¶ [0027] of corresponding US PGPUB 20210338208 (as cited by Applicant), the scan compounding memory 22 is “where they are combined on a spatial basis with the echo signals received from previous scans of the target volume” & the “volume scans of the previous examples are coherently compounded in the memory 22” (emphasis added); however, the scan compounding memory 22 is not described as “adapted to compound image data produced in response to each transmission on a spatial basis.” In other words, the scan compounding memory as claimed performs the act of compounding the image data while the instant specification only discloses that the image data compounding is only done in the scan compounding memory. Furthermore, one of ordinary skill in the art would understand that storage memory itself does not perform processing rather an external processor or even a memory controller performs the processing of data that is stored in memory such as the scan compounding memory 22. Thus, the instant specification fails to meet the written description requirement to support the abovementioned claimed limitation. 

With regards to Claim 7, the claim as amended recites “scan compounding memory further comprises an image data memory adapted to store echo signals on a spatial basis”; however, the instant specification fails to support such a limitation. Paragraph [0027] (of the corresponding US PGPUB cited above) only discloses that the scan compounding memory 22 stores “echo data” and does not disclose having an “image data memory.” Thus, the instant specification fails to meet the written description requirement to support the abovementioned claimed limitation. 
With regards to Claims 8, the claim as amended recites “wherein the beamformer further comprises a synthetic focus processor”; however, neither drawings or the instant specification supports such a limitation. FIG. 8 which depicts the synthetic processor 122 fails to depict a beamformer let alone a beamformer having a synthetic processor. Furthermore, embodiment of FIG. 8 which is described in ¶ [0031] (of the corresponding US PGPUB cited above) instead described the beamformer controller 118 controlling the addressing of microchannel memory 120. In fact, said paragraph teaches that the beamformer controller 118 bypasses the main system beamformer and now controls the microchannel memory 120. Thus, the instant specification fails to meet the written description requirement to support the abovementioned claimed limitation. 

With regards to Claims 10, the Claim as amended recites “wherein the synthetic focus processor further comprises the scan compounding memory, and is adapted to combine echo signals received from the target volume from multiple transmissions on a spatial basis”; however, neither the instant drawings nor the instant specification supports such a limitation. In particular, ¶ [0031] (of the corresponding US PGPUB cited above) only teaches that the synthetic focus processor 122 combines “the 3D volume of data… on a spatial basis with the 3D data received from previous transmit events,” but does not disclose that the synthetic focus processor comprises the scan compounding memory. In addition, instant FIGS. 7-8 clearly illustrates the scan compounding memory 22 as clearly distinct from the synthetic focus processor 122. Furthermore, the scan compounding memory 22 and the synthetic focus processor 122 are described in terms of different embodiments and there is no disclosure that first and second implementations are interchangeable. Thus, the instant specification fails to meet the written description requirement to support the abovementioned claimed limitation. 

The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provost et al. (“3D Ultrafast Ultrasound Imaging In Vivo,” (10 Sept. 2014), Phys Med Biol. 2014 Oct 7; 59(19): L1–L13; herein after “Provost”).

With regards to Claim 1, An ultrasound imaging system which produces three dimensional images of a target volume (3D ultrafast volumetric imaging; see Provost Title, Abstract, Keywords, & pg. 4, ¶ 1) comprising: 
an ultrasound probe comprising a two-dimensional array of transducer elements (piezoelectric array, see Provost FIGS. 1A & 1B) adapted to transmit plane waves or divergent waves to the target volume (compounding diverging waves in two-dimensions; see pg. 3, ¶ 1) and to acquire ultrasonic echo signals returned from the target volume (echography, see Abstract, for mapping blood flow and tissue movements, see Provost pg. 8, ¶ 1), 
a beamformer, coupled to receive the echo signals from each transmission (“All of the data processing such as delay-and-sum volume beamforming and flow and motion mapping were performed on graphic processing units,” see Provost pg. 3, ¶ 4), and adapted to process the echo signals returned from the target volume on a spatial basis (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); 
a scan compounding memory, coupled to the beamformer, and adapted to compound image data produced in response to each transmission on a spatial basis (reconstruction & rendering performed via graphic processing units (GPU) & associated software, see Provost pg. 3, ¶ 4, for coherently compounding multiple emissions, see pg. 3, ¶ 2); 
an image processor, adapted to receive the compounded image data, and adapted to produce a volume image (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); and 
a display adapted to display the volume image (Provost FIG. 5 illustrates display of acquisition of anatomy, see pg. 6, ¶ 3),
characterized in that the two-dimensional array is further adapted to transmit a plurality of such waves at different angles to the target volume, the different angles being intermediate azimuth and elevation directions relative to the two-dimensional array (Provost FIGS 1C, 1D clearly illustrates multiple beams with various beam angles and aperture angles being intermediate azimuth and elevation directions relative to the array).

With regards to Claim 3, wherein the two-dimensional array is further adapted to transmit a plurality of such waves at a plurality angles which include both azimuth and elevation dimensions (Provost FIG. 1D clearly illustrates a plurality waves at angles which include both azimuth and elevation dimensions).

With regards to Claim 4, wherein the beamformer is further adapted to process received echo signals by beamformation (3-D focusing was performed at every voxel in receive, see Provost pg. 5, ¶ 2).

With regards to Claim 5, wherein the ultrasound probe further comprises a microbeamformer, coupled to the elements of the two-dimensional array (subaperture emission is illustrated in Provost FIG 1C ), adapted to perform partial beamforming of echo signals received by patches of array elements (in Provost FIG. 1C each of the illustrated subapertures are clearly shown having different beam angles and thus indicate partial beam forming).

With regards to Claim 6, wherein the beamformer is further adapted to beamform partially beamformed echo signals produced by the microbeamformer (the emission is dynamically focused indicated the reliance on microbeamforming as described with relation to Claim 5, see Provost FIG. 2 caption).

With regards to Claim 7, wherein the scan compounding memory further comprises an image data memory adapted to store echo signals on a spatial basis (GPUs are characteristically known for having video memory & 3D reconstruction of compounded clearly indicates that the data has to be spatially encoded in memory for proper reconstruction; see Provost pg. 3, ¶ 4).

With regards to Claim 8, wherein the beamformer further comprises a synthetic focus processor (reconstruction & rendering performed via GPU & associated software, see Provost pg. 3, ¶ 4, which is illustrated as the synthetic focal zones in FIG. 1D).

With regards to Claim 9, further comprising a memory adapted to store echo signals acquired by the two-dimensional array on a spatial basis (GPUs are characteristically known for having video memory, see Provost pg. 3, ¶ 4).

With regards to Claim 10, wherein the synthetic focus processor further comprises the scan compounding memory, and is adapted to combine echo signals received from the target volume from multiple transmissions on a spatial basis (the GPUs coherently compound the echoes to form high-quality volumes, see Provost pg. 4, ¶ 1).

With regards to Claim 11, wherein the image processor further comprises a B mode processor (FIG. 5 illustrates anatomy using B-mode; see Provost pg. 6, ¶ 4 & FIG. 5 caption).

With regards to Claim 12, wherein the image processor further comprises a Doppler processor (blood flow is imaged with color Doppler imaging, see Provost pg. 6, ¶ 3-4 & FIG. 4 caption).

With regards to Claim 13, wherein the image processor further comprises a multiplanar reformatter adapted to extract image data of an image plane from a 3D dataset (the GPUs, i.e. reformatter, can process the compounded plane waves clearly depict as shown in Provost FIG. 1D; furthermore FIG. 2B, 2C clearly illustrate slice data from the 3D dataset).

With regards to Claim 14, wherein the image processor further comprises a multiplanar reformatter adapted to extract image data of an image plane from a 3D dataset (Provost FIG. 5 clearly illustrates and discloses various cross-sections of volumetric Doppler imaging, i.e. multiplanar reformatting).

With regards to Claim 15, A method for producing three dimensional images of a target volume (3D ultrafast volumetric imaging; see Provost Title, Abstract, Keywords, & pg. 4, ¶ 1) comprising: 
using an ultrasound probe comprising a two-dimensional array of transducer elements (piezoelectric array, see Provost FIGS. 1A & 1B) to transmit plane waves or divergent waves to the target volume (compounding diverging waves in two-dimensions; see pg. 3, ¶ 1) and to acquire echo signals returned from the target volume (echography, see Abstract, for mapping blood flow and tissue movements, see Provost pg. 8, ¶ 1); 
receiving the echo signals from each transmission (“All of the data processing such as delay-and-sum volume beamforming and flow and motion mapping were performed on graphic processing units,” see Provost pg. 3, ¶ 4);
processing the echo signals returned from the target volume on a spatial basis (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4);
compounding image data produced in response to each transmission on a spatial basis (reconstruction & rendering performed via graphic processing units (GPU) & associated software, see Provost pg. 3, ¶ 4, for coherently compounding multiple emissions, see pg. 3, ¶ 2); and 
generating a volume image from the compounded image data (reconstruction & rendering performed via graphic processing units & associated software, see Provost pg. 3, ¶ 4); and 
displaying the volume image (Provost FIG. 5 illustrates display of acquisition of anatomy, see pg. 6, ¶ 3),
characterized in that the two-dimensional array is further adapted to transmit a plurality of such waves at different angles to the target volume, the different angles being intermediate azimuth and elevation directions relative to the two-dimensional array (Provost FIGS 1C, 1D clearly illustrates multiple beams with various beam angles and aperture angles being intermediate azimuth and elevation directions relative to the array).


Response to Amendment
	The amendment to the claims filed on 23 September 2022 does not comply with the requirements of 37 CFR 1.121(c) because Claims 3, 5, 6, and 9 indicate amendments however is still labelled as “(Original).”  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 23 September 2022 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

The objections to the drawings are withdrawn in light of the amendments to the Claims submitted on 23 September 2022.
	The objections to the claims are withdrawn in light of the amendments to the Claims submitted on 23 September 2022.
	The interpretation under 35 U.S.C. 112(f) with regards to “image data compounder” is withdrawn in light of the amendments to the Claims submitted on 23 September 2022; however, the interpretation under 35 U.S.C. 112(f) with regards to microbeamformer & multiplanar reformatter is maintained.
	The rejection under 35 U.S.C. 112(a) has been withdrawn in light of the amendments to the Claims submitted on 23 September 2022.
	The rejection under 35 U.S.C. 112(b) with regards to Claims 1-3 & 6 have been withdrawn in light of the amendments & remarks submitted on 23 September 2022.
	
Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
With regards to the claim interpretation under 35 U.S.C. 112(f), Applicant contends that a “microbeamformer” and a “multiplanar reformatter” are well known the art as “structural components of the an ultrasound system.” Applicant goes on to purport that microbeamforming I.C.’s are usually mounted on the transducer array by a process known as flip-chip bonding, and that multiplanar reformatters consists of a memory device addressable in x,y,z so as to select 3D signal values for image reconstruct. The Office respectfully disagrees that microbeamformers and multiplanar reformatters are well known in the art as “structural components.” For example, commonly held Buerger et al. discloses that both the microbeamformer 28 and multiplanar reformatter 54 can be implemented as either hardware or software (see ¶ [0069] & [0073]-[0075]). Thus, the structure of a microbeamformer and/or multiplanar reformatter are not well known and, thus, Applicants’ argument is not persuasive and the interpretation under 35 U.S.C. 112(f) is maintained.
With regards to rejection of Claims 1 and 15 under 35 U.S.C. 102(a)(1), Applicant contends that “Provost does not recognize the problem of significant sidelobe clutter inherent in the use of diverging or plane wave scanning” and goes on to explain that all of the Provost different virtual sources are “all directed straight downward” and, thus, are “all located in either an azimuth or elevation direction.” The Office respectfully disagrees. Provost clearly illustrates in both FIG. 1C that the virtual sources in both azimuth and elevation directions. For example, the pyramidal shape of the scanned region illustrated in FIG. 1C would have equidistant edges, i.e. regular pyramid, in order for the virtual sources to be “directed straight downward,” but they clearly illustrated as non-regular pyramids, thus, indicating both elevation and azimuth. Furthermore, FIG. 1D of Provost clearly illustrates various virtual sources having non-perpendicular, i.e. not “straight downward,” angles which would indicate both different angles having both azimuth and elevation angles.
	With regards to Claims 5 & 6, Applicant contends that Provost does not teach of a microbeamformer; however, as indicated in the Action of 22 July 2022, the sub-aperture formed by the virtual sources using synthetic beamforming, as illustrated in FIG. 1C and described on pg. 4, ¶ 1-2, amount to a microbeamformer. However, Provost goes on to teach of a microbeamformer in that “[A]ll of the data processing such as delay-and-sum volume beamforming and flow and motion mapping were performed on graphic processing units (K6000, Nvidia, Santa Clara, CA) in a Matlab environment (2013b, Mathworks, Cambridge, MA),” (see Provost pg. 3, ¶ 3-4). 
	With regards to 13-14, Applicant contends that Provost does not teach of a multiplanar
reformatter or a volume renderer; however, Provost discloses of “compounding emissions,” i.e. multiplanar reformatter,” and discloses of reconstruction and 3D rendering, i.e. volume renderer (see Provost pg. 3, ¶ 4).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793